Citation Nr: 1121563	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO. 09-07 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a psychiatric disorder, to include depression or a sleep disorder, to include as secondary to a heart disorder.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to a psychiatric disorder or to service-connected PTSD.

4. Entitlement to service connection for a heart disorder, to include as due to herbicide exposure or as secondary to service-connected PTSD.

5. Entitlement to service connection for a neck disorder.

6. Entitlement to service connection for a right shoulder disorder.

7. Entitlement to service connection for a left shoulder disorder.

8. Entitlement to service connection for bilateral hearing loss.

9. Entitlement to service connection for a gastrointestinal disorder (GI disorder), to include GERD, acid reflux, hiatal hernia, and irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of an increased rating for PTSD, service connection for a heart disorder, and service connection for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

(continued on next page)

FINDINGS OF FACT

1. Erectile dysfunction was not shown in service or for many years after service and is not shown to be related to service, an event of service origin, or a service-connected disability.

2. A neck disorder was not shown in service or for many years after service and is not shown to be related to service, an event of service origin, or a service-connected disability.

3. A GI disorder was not shown in service or for many years after service and is not shown to be related to service, an event of service origin, or a service-connected disability.

4. The Veteran does not have a bilateral hearing loss disability as defined by VA regulations.



CONCLUSIONS OF LAW



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

1. Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability, notice of the evidence required to substantiate a claim for service connection must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO. Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation." 

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

In this case, the VCAA duty to notify was way of letters sent to the Veteran in January 2008 and October 2008 that fully addressed all notice elements. The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. The Veteran was also advised as to disability evaluations and effective dates.

2. Assist

In addition, the duty to assist the Veteran to develop the claim is fulfilled. VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained and the Veteran has submitted VA and private treatment records. The only outstanding records are from the Nebraska Heart Institute, and there is no indication that these records are in any way related to the claims decided herein The Veteran was afforded a VA medical examination in November 2008 to determine if erectile dysfunction or a GI disorder were related to service-connected PTSD. The Veteran was afforded a VA audiological examination in December 2007 and has not reported a worsening of his hearing since that time. Although the Veteran was not afforded a VA examination to determine if there was a relationship between service and a GI disorder, erectile dysfunction, or a neck disorder, the Board finds that such an examination is not required as there is no evidence of any of these issues in service or in the post-service medical records for almost forty years. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when it is necessary to decide the claim).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful opportunity to participate in the adjudication of the claims. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). All requirements of the duty to notify the Veteran and the duty to assist the Veteran are met.

Service Connection 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic diseases when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309. In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d). Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an inservice incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the inservice disease or injury. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

1. Facts: Erectile Dysfunction, Neck Disorder, and GI Disorder

Service treatment records have been reviewed. They are negative for complaints of erectile dysfunction or other genitourinary problems, complaints of neck problems, or GI complaints. The Veteran did not complain about any of these problems on separation in July 1968.

The first medical evidence of neck problems is dated March 2005, when the Veteran was seen for an initial visit at VA and reported a history of degenerative joint disease of the neck. He also reported GI problems in the form of GERD, gas, bloating, and belching. He denied any erectile dysfunction. Private medical records prior to that time do not contain any of these complaints.

The first medical evidence of erectile dysfunction is a private provider note dated July 2005 which indicates that the Veteran's prescription for Viagra was refilled.

Other VA and private treatment records have been reviewed. They show current treatment and level of disability, but do not address the medical relationship between the claimed disabilities and service or a service-connected disability.

The Veteran attended a VA examination in November 2008. The claims file and medical records were reviewed. The Veteran reported that his erectile dysfunction began in 1970 and had been intermittent with some remissions. The examiner found that it was unrelated to service or to service-connected PTSD. The examiner reasoned that medical literature does not support a finding of erectile dysfunction due to PTSD. As for the Veteran's GI disorder, the examiner diagnosed GERD and pyrosis. The examiner found no triggers for the GI complaints that were related to any mental health issues. As a result, the examiner found it was less likely than not that a GI disorder was related to PTSD. An addendum to this opinion was obtained in December 2008, in which the examiner stated that none of the claimed disorders were aggravated by PTSD.

2. Analysis: Neck Disorder

As for the clinically diagnosed neck disorder, to the extent that the Veteran is shown to have any such disorder, such evidence is reflective only of one factor in a successful claim of service connection. Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) (observing that evidence of the Veteran's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). There must be a nexus to active service.

In this case, there is no medical evidence of record to establish that the Veteran was diagnosed with a neck disorder during active service. There is no evidence of record that the Veteran was treated for a neck disorder within twelve months of his separation from service. There is no evidence of record to suggest that a neck disorder existed until 2005, around thirty-five years after discharge. 

The absence of any diagnosis of the claimed neck disorder in the service and post-service medical records between 1968 and 2005 constitutes negative evidence tending to disprove the assertion that the Veteran had a neck disorder during his service. See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence). The lack of any evidence of symptoms suggestive of a neck disorder until 2005 is evidence which tends to show that a neck disorder was not incurred in service.

The only evidence supporting the Veteran's claims that a neck disorder is related to service are the Veteran's own statements. In fact, the Veteran has not even specifically described how his current neck disorder is related to service. The Board notes that the statements of the Veteran and his representative to the effect that his neck disorder is causally connected to his active service are not probative as there is no evidence in the record that he has any medical knowledge or expertise to render such an opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Further, nowhere in the evidence of record is there found any clinical notation suggesting that the Veteran's current neck disorder is in any way linked to any incident of his active service. There is no competent medical opinion of record that provides an etiologic link, whether by causation or by aggravation, between the Veteran's current neck disorder and his active service.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's neck disorder is not related to his active service. While it is apparent that the Veteran currently has a neck disorder, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the neck disorder and service. Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a neck disorder.

3. Analysis: Erectile Dysfunction

As for the clinically diagnosed erectile dysfunction, to the extent that the Veteran is shown to have any such disorder, such evidence is reflective only of one factor in a successful claim of service connection. Morton, supra. There must be a nexus to active service.

The Veteran has claimed that erectile dysfunction is related to service-connected PTSD. While the Veteran is competent to testify as to his own symptoms, his testimony alone, without the support of a medical opinion as to diagnosis and causation, is not sufficient evidence to establish a medical relationship between PTSD and erectile dysfunction. See Barr and Espiritu, supra. Furthermore, there is affirmative evidence against this contention, in the form of the November 2008 VA examination and December 2008 addendum. Based on careful review of the medical records and claims file, examination of the Veteran, and review of the medical literature, the examiner found there was no relationship between PTSD and erectile dysfunction. This opinion is persuasive evidence against the Veteran's claim and the Board finds no relationship between erectile dysfunction and PTSD.

The Board has also considered direct service connection. In this case, there is no medical evidence of record to establish that the Veteran was diagnosed with erectile dysfunction during active service. There is no evidence of record that the Veteran was treated for erectile dysfunction within twelve months of his separation from service. There is lay evidence, in the form of the Veteran's reports, suggesting erectile dysfunction since 1970, but the Board does not find these reports persuasive. While the Veteran is competent to testify as to his own symptoms, his testimony alone, without the support of a medical opinion as to diagnosis and causation, is not sufficient evidence to establish a diagnosis. See Barr and Espiritu, supra. Furthermore, any problems the Veteran did have were, even by his own accounts, acute and transitory, as they occurred only intermittently.

The Board notes that the statements of the Veteran and his representative to the effect that his neck disorder is causally connected to his active service are not probative as there is no evidence in the record that he has any medical knowledge or expertise to render such an opinion. Espiritu, supra. Further, nowhere in the evidence of record is there found any clinical notation suggesting that the Veteran's current erectile dysfunction is in any way linked to any incident of his active service. There is no competent medical opinion of record that provides an etiologic link, whether by causation or by aggravation, between the Veteran's current erectile dysfunction and his active service.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's erectile dysfunction is not related to his active service. While it is apparent that the Veteran currently has erectile dysfunction, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the erectile dysfunction and service. Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for erectile dysfunction.

4. Analysis: GI Disorder

As for the clinically diagnosed GI disorder, to the extent that the Veteran is shown to have any such disorder, such evidence is reflective only of one factor in a successful claim of service connection. Morton, supra. There must be a nexus to active service.

The Veteran has claimed that a GI disorder is related to service-connected PTSD. While the Veteran is competent to testify as to his own symptoms, his testimony alone, without the support of a medical opinion as to diagnosis and causation, is not sufficient evidence to establish a medical relationship between PTSD and a GI disorder. See Barr and Espiritu, supra. Furthermore, there is affirmative evidence against this contention, in the form of the November 2008 VA examination and December 2008 addendum. Based on careful review of the medical records and claims file, examination of the Veteran, and review of the medical literature, the examiner found there was no relationship between PTSD and the Veteran's GI disorder. This opinion is persuasive evidence against the Veteran's claim and the Board finds no relationship between a GI disorder and PTSD.

The Board has also considered direct service connection. In this case, there is no medical evidence of record to establish that the Veteran was diagnosed with a GI disorder during active service. There is no evidence of record that the Veteran was treated for a GI disorder within twelve months of his separation from service. The absence of any diagnosis of the claimed GI disorder in the service and post-service medical records between 1968 and 2005 constitutes negative evidence tending to disprove the assertion that the Veteran had a GI disorder during his service. See Forshey, supra. The lack of any evidence of symptoms suggestive of a GI disorder until 2005 is evidence which tends to show that a GI disorder was not incurred in service.

The Board notes that the statements of the Veteran and his representative to the effect that his GI disorder is causally connected to his active service are not probative as there is no evidence in the record that he has any medical knowledge or expertise to render such an opinion. Espiritu, supra. Further, nowhere in the evidence of record is there found any clinical notation suggesting that the Veteran's current GI disorder is in any way linked to any incident of his active service. There is no competent medical opinion of record that provides an etiologic link, whether by causation or by aggravation, between the Veteran's current GI disorder and his active service.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's GI disorder is not related to his active service. While it is apparent that the Veteran currently has a GI disorder, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the GI disorder and service. Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a GI disorder.

5. Facts and Analysis: Bilateral Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted. 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service. Ledford v. Derwinski, 3 Vet App. 87, 89 (1992). The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993). Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. 38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, supra.

The Veteran attended a VA examination in December 2007. Puretone thresholds were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10 dB
10 dB
15 dB
25 dB
20 dB
Left
10 dB
15 dB
15 dB
25 dB
25 dB

Pure tone thresholds, in decibels, averaged 17.5 dB for the right ear and 20 dB for the left ear. Speech revealed speech recognition ability of 96 percent in each ear. The examiner diagnosed clinically normal hearing bilaterally with no hearing loss.

Based on the foregoing evidence, the Board concludes that service connection for hearing loss is not warranted, as the Veteran does not have hearing loss so severe as to constitute a hearing loss disability under 38 C.F.R. § 3.385. Despite his subjective complaints of hearing difficulty, the objective evidence shows that his hearing acuity is within normal limits. Without evidence of a current disability, there is no basis for service connection. Brammer v. Derwinski, 3 Vet. App. 223 (1992). Accordingly, service connection for bilateral hearing loss must be denied. 



ORDER

Service connection for a neck disorder is denied.

Service connection for erectile dysfunction is denied.

Service connection for a GI disorder is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran recently submitted a December 2009 letter from his provider at the Nebraska Heart Institute. This letter stated that the Veteran was a patient there and was currently under their care, having attended an appointment less than two weeks prior. The provider stated that the Veteran's PTSD may be aggravating his heart disorder.

Based on this opinion, the Board finds that a new VA examination should be obtained. In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim. Id. Here, the examiner should state whether there is a relationship between the Veteran's heart disorder and his service-connected PTSD.

In addition, this letter advises that there are additional Nebraska Heart Institute records that are not yet associated with the claims file. Regulations provide that efforts must be made to secure all private medical records and VA records that may exist related to the Veteran's claim. 38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request." Current and complete Nebraska Heart Institute records should be obtained on remand.

Service treatment records show that the Veteran was treated for a shoulder problem in November 1966 following a motorcycle accident. On separation in July 1968, the Veteran complained of swollen or painful joints, arthritis, and shoulder problems. Current VA problem lists indicate rotator cuff strain or sprain. Given this, the Veteran was afforded a VA examination in December 2007 to determine if there is a relationship between his current shoulder problems and his in service motorcycle accident and subsequent complaints. However, the examiner stated that he could not reach an opinion without resorting to speculation. The Board observes that opinions such as that rendered by the above VA examiner, in which a physician is unable to opine regarding any causal connection between a Veteran's current complaints and his period of service lack probative value. Sklar v. Brown, 5 Vet. App. 140 (1993). See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when it is necessary to decide the claim). The Board finds that, in an effort to obtain a probative medical opinion, a new VA examination for the Veteran's shoulders should be scheduled.

The Veteran's most recent VA examination for PTSD was in December 2008. The Veteran contends that his symptoms have gotten worse since that time. Given this, and given the amount of time that has passed since the last examination, a more contemporaneous VA examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the disability. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). 

As the Veteran's claim for service connection for a heart disorder is being remanded, and because adjudication of this claim may impact adjudication of the Veteran's claims for service connection for a psychiatric disorder, to include a sleep disorder, that may be secondary to a heart disorder, the Board concludes that these claims are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Given the foregoing, the Veteran's claim for service connection for a psychiatric disorder also must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's current and complete Nebraska Heart Institute treatment records. Evidence of attempts to obtain these records should be associated with the claims file. Do not associate duplicate records with the claims file.

2. Schedule the Veteran for a VA examination to determine the relationship between his service-connected PTSD and a heart disorder. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. The examiner should conduct a complete history and physical and offer an opinion as to whether at least as likely as not (50/50 probability) a heart disorder had its onset in service, is related to service, or was aggravated by service-connected PTSD.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. The examiner should conduct a complete history and describe all of the Veteran's current PTSD symptoms.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Schedule the Veteran for a VA examination to determine the relationship between his current shoulder problems and service (including a motorcycle accident in service). The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. The examiner should conduct a complete history and physical and assign all relevant diagnoses to the Veteran's shoulders. The examiner offer an opinion as to whether any currently diagnosed shoulder disorder at least as likely as not (50/50 probability) had its onset in service or is related to service.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


